DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 27-46 and the cancellation of claims 1-26 filed October 3, 2022.
Claim Objections
Claim 35 is objected to because of the following informalities:  In line 4, the phrase “causing corresponding actuations” should be changed to “causing the corresponding actuations.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 35, line 4, the relationship between the “corresponding actuations of the first latch device and the second latch device,” as recited in claim 35, and the “corresponding actuations” of the first and second latch devices, as recited in claim 32, is unclear from the claim language.  It is understood from the specification that the “corresponding actuations” of the first and second latch devices of claim 35 are equivalent to the “corresponding actuations” of the first and second latch devices of claim 32, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus et al. (US Pub. No. 2013/0154283) in view of Brooks et al. (US-5590917).
In regards to claim 27, Arlinghaus et al. discloses a system, comprising: a case 188, 62 (as a unit); a first transmission 118, 126, 154 movably mounted to the case and configured to be coupled to a first latch device 70 such that actuation of the first transmission causes a corresponding actuation of the first latch device (Figure 7), the first transmission having a first actuated state (Figure 7) and a first deactuated state (Figure 6), and wherein the first transmission comprises a first adjustment device (Figures 12-14) operable to adjust an effective length of a first cable 154 coupled to the first latch device (Paragraph 54); a second transmission 304, 308, 284 movably mounted to the case and configured to be coupled to a second latch device 212 such that actuation of the second transmission causes a corresponding actuation of the second latch device (Figure 10), the second transmission having a second actuated state (Figure 11) and a second deactuated state (Figure 10), wherein the second transmission comprises a second cable 284 coupled to the second latch device; and a link 90 movably mounted to the case and engaged with the first transmission and the second transmission (Figure 6), the link having a holding position (Figure 7) and a releasing position (Figure 6); wherein in the holding position, the link retains the second transmission in the second actuated state (Paragraph 49); wherein in the releasing position, the link permits the second transmission to transition from the second actuated state to the second deactuated state (Paragraph 49); and wherein the first transmission is configured to drive the link from the holding position to the releasing position as the first transmission moves from the first actuated state to the first deactuated state (Paragraph 49).
Arlinghaus et al. further discloses that an end of the second cable 284 is coupled to the second latch device by a connecting end connected to link 292 (Figure 10), but Arlinghaus et al. fails to disclose that the second transmission includes a second adjustment device operable to adjust an effective length of the second cable.  Brooks et al. teaches an adjustment device 102, 104 operable to adjust an effective length of a cable 88, with the adjustment device providing a coupling between an end of the cable and a component 94 (Col. 5, lines 50-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a threaded adjustment device on the end of the second cable of Arlinghaus et al. in order to allow the effective length of the cable to be adjusted, thereby enhancing the adjustability of the device, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
11.	In regards to claim 28, Arlinghaus et al. discloses that the first transmission is configured to drive the link from the holding position to the releasing position as the first transmission moves from the first actuated state to the first deactuated state such that deactuation of the second transmission does not occur before deactuation of the first transmission (Paragraph 49).
12.	In regards to claim 29, Arlinghaus et al. discloses a spring 142 urging the link toward the holding position (urges the link into engagement with the first latch device in Figure 7); andThird Preliminary AmendmentApplication No. 16/279,589 Page 3 of 8wherein the link is configured to move from the holding position to the releasing position against the force of the spring in response to the movement of the first transmission from the first actuated state to the first deactuated state (Paragraphs 40, 48, and 49).
13.	In regards to claim 30, Arlinghaus et al. discloses that the first transmission is engaged with the link via a first interface 110, 126, the first interface comprising a ramp (the end of slot 110 having an inclined portion or sloped portion at the indicator line for reference character 110 in Figure 5) and a first pin 126 configured to engage the ramp and urge the link toward the releasing position during the movement of the first transmission from the first actuated state to the first deactuated state; and wherein the second transmission is engaged with the link via a second interface 114, 304, the second interface comprising a second pin 304 and a jog 114 configured to engage the second pin to retain the second transmission in the second deactuated state while the link is in the holding position.
14.	In regards to claim 31, Arlinghaus et al. discloses that the link is a tilting link configured to pivot between the holding position and the releasing position (Figures 6 and 7).
Allowable Subject Matter
15.	Claims 32-34 and 36-46 are allowed.
16.	Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
17.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 32, 36, and 41.
18.	In regards to claims 32, 36, and 41, Arlinghaus et al. (US Pub. No. 2013/0154283) fails to disclose at least that the device includes a second or lower spool/spool assembly.  The device of Arlinghaus et al. includes a single first spool or first spool assembly, and the addition of a second spool or second spool assembly would destroy the reference since cable 284 is connected to the first/upper latch mechanism 38 and actuates the second/bottom latch mechanism 42, and therefore, a second spool or second spool assembly would not actuate the bottom latch mechanism.
Response to Arguments
19.	In regards to applicant’s remarks concerning the amendments to claim 27 and the Arlinghaus et al. reference, applicant is referred to the new rejections of claims 27-31 under 35 U.S.C. 103 with Arlinghaus et al. in view of newly cited Brooks et al. (US-5590917).
20.	In light of applicant’s filing and approval of a Terminal Disclaimer on October 14, 2022, the provisional double patenting rejection set forth in the previous office action is withdrawn.
21.	In light of applicant’s remarks and amendments to the drawings, the objections to the drawings and specification set forth in the previous office action are withdrawn.
22.	In light of applicant’s amendments to the claims, most of the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous office action are withdrawn, except the objection and rejection of claim 35 maintained in the current office action.
Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 17, 2022